Citation Nr: 1411183	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

2.  Evaluation of peripheral neuropathy of the right lower extremity, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Chicago, Illinois.

In April 2013, the Board issued a decision withdrawing the Veteran's claims for earlier effective date for the award of a 30 percent rating for loss of vision of the left eye and for increased rating for erectile dysfunction.  The Board also remanded the matter of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, as well as the matter of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the record.  The case has since returned to the Board for the purpose of appellate disposition.  For the following reasons, the RO is found to have complied with the Board's remand instructions with respect to the claim herein decided.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. Hypertension was not manifest during service or within one year of separation from service, and is not otherwise related to service.  

2.  Hypertension is not caused or aggravated by a service-connected disease or injury.  



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during service, may not be presumed to have been incurred in or aggravated during such service, and is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection. This letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the September 2008 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  

In addition, the Veteran's claims file was reviewed for opinion on the etiology of the claimed hypertension in September 2006 and in August 2013, as instructed in the Board's April 2013 remand.  The August 2013 examiner provided the requested opinions thus complied with the Board's remand instructions in this regard.  Stegall, 11 Vet. App. at 271.

The Board has considered the Veteran's representatives contention to the effect that the August 2013 opinion is inadequate because it is based on "generalizations" regarding the Veteran's age and race.  However, the Board's review of the opinion report reveals that the VA examiner considered factors such as the Veteran's age and race, along with other factors including the Veteran's medical history and family history, in formulating the requested opinion.  The examiner indicated why these factors were relevant Veteran's particular case.  The Board does not find that consideration of these factors renders the opinion inadequate.  As such, remand for additional opinion is not required.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for hypertension is thus ready to be considered on the merits.

II.  Analysis

The Veteran contends that he is entitled to service connection for hypertension, as he believes that this disability is related to his service-connected diabetes mellitus, in that his hypertension is a related complication of his diabetes mellitus, or his diabetes mellitus aggravates his hypertension.  

As an initial matter, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes cardiovascular disease.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  

The Veteran's service treatment records reflect no complaints, findings, or diagnosis referable to hypertension.  An October 1968 treatment report reflects blood pressure of 120/80.  Another reflects readings of 120/82 sitting, 120/82 supine, and 124/84 standing.  On March 1969 report of medical history at discharge, the Veteran denied a history of high or low blood pressure.  Blood pressure was 118/66 at discharge, and the heart and vascular systems were noted to be normal.  

Following the Veteran's discharge from service, VA outpatient treatment records reflect that hypertension, along with diabetes mellitus, was added to the active problems list in October 2005.  An October 2005 treatment report reflects that the Veteran presented with a history of diabetes mellitus.  It was noted that the Veteran had blood pressure readings greater than 130/80, while it measured 148/84 at that time.  Hypertension was assessed.   A February 2006 report reflects that diabetes was diagnosed 2 months prior.  

An August 2006 VA examination report reflects that the Veteran was diagnosed with hypertension diagnosed coincident with diabetes mellitus.  

Continued VA outpatient treatment records and private treatment records reflect diagnosis and treatment for hypertension as well as diabetes mellitus.

In a September 2006 report, the VA physician who provided an examination with respect to the claimed diabetes mellitus in August 2006 provided an addendum opinion regarding the Veteran's hypertension.  He opined that hypertension with an onset coincidental with diabetes mellitus type 2, in the presence of normal renal function is less likely than not related to (due to or aggravated by) diabetes mellitus type 2.  In so finding, the examiner noted that the Veteran was diagnosed with hypertension around the same time as diabetes mellitus, and that the Veteran had normal renal function.

On his March 2007 notice of disagreement, the Veteran wrote that his hypertension began after his diabetes mellitus.  

On VA examination in June 2013, the Veteran reported that he was diagnosed with hypertension and diabetes mellitus around the same time, but he did not know which was diagnosed first.

The Veteran's claims file was reviewed in June 2013 for opinion on whether the Veteran's hypertension is related to his diabetes mellitus.  The examiner indicated that such a relationship was less likely as not.  In so finding, the examiner noted that the Veteran reported that his hypertension and diabetes mellitus started around the same time, and he did not know which started first.  In addition, he noted that diabetes mellitus, in the absence of kidney disease, is not a well-known cause of hypertension.  The examiner also noted that the Veteran had a number of factors including his age, race, a history of alcohol, tobacco, and cocaine abuse, and a family history of hypertension.  He found that these risk factors and his age and behaviors were more likely to affect his hypertension.  Regardless, he found that the Veteran's hypertension was not aggravated beyond its normal progression when considering his age and race factors alone.  Therefore, the examiner concluded that the Veteran's hypertension was not as likely as not aggravated beyond its normal progression because of his diabetes mellitus.

With respect to service connection for hypertension on a direct basis, there is no evidence that the Veteran's hypertension was incurred in service or is otherwise related to service.  The service treatment records are silent for heart-related complaints or diagnoses.  In fact, the heart and vascular system were normal at separation, and blood pressure 118/66.   The Veteran has not alleged that he had hypertension in service or until many years thereafter, and the first evidence of a diagnosis of hypertension is in 2005.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  See 38 C.F.R. § 3.303(b).  Moreover, the VA records do not indicate a relationship between the Veteran's current hypertension and service.  

The Veteran has not alleged continuity of symptomatology and such is not shown by the evidence of record.  Clearly, characteristic manifestations sufficient to identify the disease entity in service or within one year following discharge have not been shown.

Based upon the cumulative record, we conclude that hypertension was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As regards the claim for service connection on a secondary basis, the Board notes that none of the probative evidence supports a finding of a relationship between the Veteran's service-connected diabetes mellitus and his hypertension. 

The only pertinent medical opinion of record is that of the June 2013 VA examiner who had a thorough review of all pertinent evidence and found there is no relationship between the current hypertension and the service-connected diabetes mellitus.
  
Thus, the only probative medical opinion weighs against the claim for service connection on a secondary basis, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his hypertension is related to his service-connected diabetes mellitus, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, , 492 F.3d 1372 (Fed. Cir. 2007).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the August 2013 VA examination.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.





REMAND

The Board's review of the claims file reveals that additional development on the claim for increased initial rating for peripheral neuropathy of the right lower extremity is warranted.

As noted above, the Board remanded the Veteran's claim in April 2013 for the purpose of affording the Veteran an examination regarding his peripheral neuropathy.  The Board noted that the Veteran had also been diagnosed with lumbar spine radiculopathy, and instructed that, to the extent possible, symptoms associated with the radiculopathy should be distinguished from the symptoms attributable to the service-connected peripheral neuropathy.    

The Veteran was afforded a peripheral nerves and lumbar spine examination in June 2013.  While the examiner initially indicated that EMG studies were performed, a notation report reflects that such studies were pending for August 2013. There is no further indication in the record as to whether EMG studies were performed.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Given that such findings may be relevant to the claim for increased rating for right lower extremity peripheral neuropathy, the claim must again be remanded to ensure that all necessary testing has been complete.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO/AMC should obtain a copy of the August 2013 VA EMG studies.  If such testing was not undertaken or the report is otherwise unavailable, arrange for the Veteran to undergo EMG studies of the right lower extremity.  All clinical findings should be reported in detail.  The claims file should then be returned to the June 2013 lumbar spine/peripheral nerves examiner, or other appropriate examiner if the June 2013 examiner is not available, for discussion of the study results and comment on the severity of the Veteran's right leg peripheral neuropathy.   Radicular symptoms should be distinguished from neuropathic symptoms if possible. The examiner must provide rationale for all conclusions reached.

2.  After completing any additional development deemed warranted, the RO/AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


